Citation Nr: 1043110	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  03-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess of 
40 percent for fibromyalgia with headaches, sleeplessness, 
fatigue, and diffuse multiple joint pain, to include whether 
separate ratings for individual joint disabilities are warranted.

2.  Entitlement to an extraschedular evaluation for fibromyalgia 
with headaches, sleeplessness, fatigue, and diffuse multiple 
joint pain.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to 
February 1987; November 1990 to May 1991; and March 1994 to March 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in July 2009 and January 2010.  This 
matter came back before the Board of Veterans' Appeals (Board) on 
Remand from the United States Court of Appeals for Veterans 
Claims (Court) regarding a Board decision rendered in March 2007.  
This matter is originally on appeal from a October 2002 rating 
decision which granted service connection for fibromyalgia like 
symptoms and assigned a 20 percent evaluation effective March 13, 
2001, and a November 2003 Decision Review Officer Decision which 
increased the Veteran's service-connected fibromyalgia to 40 
percent effective March 13, 2001.

The issue of entitlement to an extraschedular evaluation for 
fibromyalgia with headaches, sleeplessness, fatigue, and diffuse 
multiple joint pain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The 40 percent rating currently assigned for the Veteran's 
service-connected fibromyalgia is the maximum schedular rating 
provided for such disability

2.  Separate ratings for the Veteran's various joint pain is not 
warranted.  


CONCLUSION OF LAW

1.  The criteria for an initial schedular evaluation in excess of 
40 percent for fibromyalgia have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71(a), Diagnostic Code 
5025 (2010).

2.  The criteria for separate ratings for the Veteran's various 
joint pain have not been met.  38 C.F.R. § 4.14.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's July 2009 and January 2010 Remands, the 
RO scheduled a VA examination and obtained a VA medical opinion 
assessing the severity of the Veteran's fibromyalgia, determining 
the existence and etiology of any separate knee and/or elbow 
disability, and providing a description of the effects that the 
Veteran's fibromyalgia has on his ability to work, and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with the 
Board's July 2009 and January 2010 Remands.  Stegall v. West, 11 
Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims held that, pursuant to 38 U.S.C. § 5103(a) (2008) 
(currently at 38 U.S.C. § 5103(a)(1)), a VCAA notice for an 
increased rating claim must include the following information:  
(1) the VA must notify the Veteran that in order to substantiate 
a claim, he or she must provide (or ask the VA to obtain) medical 
or lay evidence demonstrating that his or her disability has 
worsened or increased in severity and the effect the worsening 
has had on his or her employment and daily life; (2) if the 
Veteran's current diagnostic code "contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell the 
Veteran that if he or she is assigned a higher rating, that 
rating will be determined by applying relevant diagnostic codes, 
which generally provide for disability ratings between 0-100%, 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life"; and 
(4) the notice must also provide examples of the types of medical 
and lay evidence-such as job application rejections-that the 
Veteran may submit (or ask the VA to obtain) "that are relevant 
to establishing [her or] his entitlement to increased 
compensation."

The United States Court of Appeals for the Federal Circuit issued 
a decision on appeal that vacated and remanded the decision of 
the Veterans Claims Court in Vazquez-Flores.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In view of 
some potentially qualifying language included in the Federal 
Circuit's decision in vacating the CAVC's decision ("insofar 
as"), it appears that only the generic first, third, and fourth 
elements [contained in the CAVC's decision] are in fact required 
under the Federal Circuit's decision.

The Board notes that the issue on appeal arises from a notice of 
disagreement as to the initial rating assigned to the Veteran's 
fibromyalgia, and as such, represent a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary 
published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent 
opinion of VA's General Counsel that is binding on the Board (see 
38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly-
raised issue.  With regard to the instant case, the Board finds 
that adequate 38 U.S.C. § 5103(a) notice was provided as to the 
original claim) for service connection in June 2001, and as such, 
the rating assignment issue on appeal falls within the exception 
for the applicability of 38 U.S.C.A. § 5103(a).

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in June 2001 and August 2009 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and post-service medical 
treatment records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the claims 
file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in September 2002 and May 2005, and 
September 2009.  38 C.F.R. § 3.159(c)(4).  In February 2010, the 
RO obtained a medical opinion with regard to the severity of the 
Veteran's fibromyalgia including activity limitations.  There is 
no objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
fibromyalgia since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  VAOPGCPREC 11-95.  The February 
2010 VA medical report is thorough and supported by VA outpatient 
treatment records.  The examinations in this case are adequate 
upon which to base a decision. 

The Board notes that the Veteran is represented by counsel; and 
there has been no assertion of any failure to provide appropriate 
notice.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased rating
  
Historically, in March 2001, the Veteran filed his application 
for compensation seeking service connection for fibromyalgia, 
bilateral shoulder conditions, headaches, degenerative joint 
disease bilateral knees, atypical chest pain, joint swelling and 
aching, memory loss, low back problems, hearing loss, and 
tinnitus. 

In October 2002, service connection was established for 
fibromyalgia-like symptoms (polyarthralgia without active 
synovitis and negative labs) claimed as bilateral knee condition, 
degenerative joint disease, bilateral shoulder condition, 
headaches, chest pain, questionable arthritis (aches and swelling 
joints), and low back condition.  A 20 percent evaluation was 
assigned effective March 13, 2001.

The Veteran appealed this decision; and in November 2003, the RO 
increased the disability evaluation to 40 percent effective March 
13, 2001.

In a decision promulgated in March 2007, the Board denied, inter 
alia, an initial evaluation in excess of 40 percent for the 
Veteran's service-connected fibromyalgia with headaches, 
sleeplessness, fatigue, and diffuse multiple joint pain, to 
include whether separate ratings for individual joint 
disabilities are warranted.  The Veteran appealed the Board's 
March 2007 decision to the United States Court of Appeals for 
Veterans Claims (CAVC).

In a September 2008 Memorandum Decision, the CAVC set aside the 
March 2007 decision with respect to the issue of entitlement to 
an initial evaluation in excess of 40 percent for service-
connected fibromyalgia and remanded the matter for further 
development and adjudication.

The CAVC noted that before the Board, the Veteran argued that he 
was entitled to separate disability ratings for his bilateral 
elbow and knee conditions but that the Board denied the Veteran's 
claim after concluding that the medical evidence showed that all 
of the Veteran's symptoms were "part and parcel" of his 
fibromyalgia, "as opposed to representing an independent and 
separate disability, or a symptom of a different condition."  
The CAVC noted that the Board stated that there was "no evidence 
of current chronic disease which exist separately and 
independently from the currently diagnosed and already service-
connected fibromyalgia."  The CAVC also noted that the Veteran 
argued that in reaching this conclusion, the Board ignored 
medical evidence that shows that the Veteran was diagnosed with 
bilateral epicondylitis of the elbows and a bilateral knee 
condition in additional to fibromyalgia.

The CAVC noted that it agreed with the Veteran that there was 
medical evidence that suggested that he had multiple disorders 
affecting his elbows and knees and that despite this evidence, 
the Board failed to discuss or provide an analysis of probative 
value of this evidence.  

The CAVC also noted that medical evidence of record in this case 
was inadequate.  Although there is some evidence that suggests 
that the appellant may suffer from additional knee and elbow 
disorders, the record in this case does not contain sufficient 
information regarding the exact nature of the disorders involving 
the Veteran's elbows and knees, the extent to which these are 
separate and apart from fibromyalgia, and the relationship, if 
any, of these additional disorders to service.  

The CAVC noted that on remand, the Board should obtain a new 
medical examination of the appellant that addresses the exact 
nature of the conditions that affect his knees and elbows, that 
the medical examiner should provide a complete diagnosis of the 
disorders affecting the Veteran's elbows and knees, and that if 
the medical examiner determined that the appellant suffers from 
fibromyalgia and any other disorder involving the elbows or 
knees, that the examiner should identify the symptomatology that 
is attributed to each disease, and that the medical examiner 
should state whether any diagnosed disorder, other than 
fibromyalgia, had its onset in service or was incurred or 
aggravated in service or by his service-connected fibromyalgia.

In addition, with respect to entitlement to an extraschedular 
rating, the CAVC agreed that the record was inadequate and noted 
that although the 2002 VA medical examination included an 
assessment regarding the functional limitations associated with 
the Veteran's fibromyalgia, he alleged that his condition had 
worsened since that examination was conducted.  

In July 2009, and then again in January 2010, the Board remanded 
the case for additional development in compliance with the 
September 2008 Memorandum Decision including scheduling the 
Veteran for a VA examination to determine the severity of his 
fibromyalgia, determining the existence and etiology of any 
separate knee and/or elbow disability, and determining the 
effects of the Veteran's fibromyalgia on his ability to work and 
on activities of daily living.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability 
evaluations following an award of service connection for 
fibromyalgia-like symptoms.  As such, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected fibromyalgia (polyarthralgia 
without active synovitis and negative labs) claimed as bilateral 
knee condition, degenerative joint disease, bilateral shoulder 
condition, headaches, chest pain, questionable arthritis (aches 
and swelling joints), and low back condition has been rated as 40 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5025 for fibromyalgia.

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: provides a 10 percent rating 
for symptoms that require continuous medication for control, a 20 
percent rating for symptoms that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, and a 40 percent rating for symptoms that are constant, or 
nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025.

The current 40 percent rating is the maximum evaluation allowed 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025 for 
fibromyalgia.  As the Veteran is already receiving the highest 
evaluation for this disability, a schedular increase is not 
warranted.  In addition, as the 40 percent rating has been 
assigned effective the day following the Veteran's service 
discharge in March 2001, staged ratings for this disability are 
not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran, through his representative, 
argues that separate ratings should be assigned for "at least 
some of the claimed conditions" or at least support an 
extraschedular rating for fibromyalgia.  The Board notes that the 
evaluation of the same disability under various diagnoses is to 
be avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The 
critical inquiry in making a determination to separately service 
connect any of the Veteran's claimed conditions is whether any of 
the symptomatology is duplicative or overlapping as the Veteran 
is only entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, in order to grant separate ratings for "at least 
some of the claimed conditions", the record must include 
competent medical evidence that the "claimed condition" is a 
currently diagnosed disability independent of the fibromyalgia 
with distinct and separate symptomatology and that it was 
incurred in or aggravated by the Veteran's military service.    

The Board notes that the September 2008 Memorandum Decision noted 
that in 2003 and 2005, the Veteran's treating VA physician 
diagnosed him with fibromyalgia, bilateral chondromalacia of the 
knees, bilateral knee disability of unknown etiology, and 
epicondylitis of the elbows.  The September 2008 Memorandum 
Decision noted that the Board denied the Veteran's claim after 
concluding that the medical evidence showed that all of the 
Veteran's symptoms were "part and parcel" of his fibromyalgia, 
"as opposed to representing an independent and separate 
disability, or a symptoms of a different condition" and that the 
Board stated that there was "no evidence of current chronic 
disease which exists separately and independently from the 
currently diagnosed and already service-connected fibromyalgia."  
The September 2008 Memorandum Decision noted that the CAVC agreed 
that there was medical evidence that suggested that the Veteran 
had multiple disorders affecting his elbows and knees such as 
bilateral knee arthritis, bilateral chondromalacia of the knees, 
bilateral knee disability of unknown etiology, and epicondylitis 
of the elbows and that a 2005 x-ray report of the Veteran's 
elbows showed "early degenerative changes of the distal triceps, 
tendonopathy on the right" elbow.    

The Veteran's service treatment records indicate that x-rays of 
the left elbow in May 1984 showed no bony or soft tissue 
abnormalities.  X-rays of the knees in December 1990 showed no 
significant abnormality.  On a February 1998 Report of Medical 
History, the examiner noted that the Veteran was told by VA 
hospital that he had arthritis in every joint of body.  X-rays in 
June 2000 showed normally mineralized and minor narrowing of the 
medial compartment bilaterally, otherwise normal.  A bone scan 
done in October 2000 showed slight increased radiotracer uptake 
is distribution of right tibial tuberosity which may represent 
area of prior trauma or possible musculotendinous strain and that 
the remainder of the examination was unremarkable.

In July 2001, the Veteran presented to establish care and to 
obtain medications for fibromyalgia.  Physical examination 
conducted by Dr. Martin demonstrated knees appeared symmetrical 
without gross bony abnormality, no heat induration or rubor, 
slight right crepitus, negative McMurray's sign, negative 
anterior drawer sign, full and symmetrical range of motion with 
passive range of motion, ankles without heat, induration, and 
nontender to passive range of motion.  There was an absence of 
trigger point on the occipital, scapular, and shoulder regions.  
There was no tenderness of the epicondyle bilaterally or of the 
wrist.  The chest wall, the knees and the ankles were nontender 
to palpation.  Motor strength was 5/5 in all extremities and 
nontender.  Sensory revealed light tough, proprioception intact.  
Deep tendon reflexes, biceps patellar trace bilaterally, and 
brachioradialis negative bilaterally.  

Assessment included, inter alia, history of fibromyalgia, history 
of bilateral knee arthritis, lumbosacral strain, no evidence of 
ankle pathology.  It was Dr. Martin's opinion that the Veteran 
did not meet the diagnostic criteria for fibromyalgia and that 
although he may have myalgias, there was no evidence of muscle 
weakness.  Dr. Martin noted that the neck examination revealed 
full, symmetrical, and nontender range of motion.  Dr. Martin 
noted that she suspected that part of the frontal headaches that 
the Veteran was experiencing was due to sinus disorder and that 
there was an absence of trigger point and an absence of chest 
wall discomfort.  Dr. Martin also assessed history of bilateral 
knee arthritis and noted that there was very minimal crepitus of 
the right knee but that the left knee was entirely normal on 
physical examination.  

A January 2002 ambulatory care note lists bilateral knee 
degenerative joint disease as an active health problem and notes 
that the Veteran has knee pain if he stands greater than an hour 
and when he ascends or descends stairs, has recurrent popping of 
the knees and ankles, gets ankle/feet swelling, and takes Tylenol 
500 mg 4 pills at a time before going to work.  

In April 2002, the Veteran presented for unscheduled visit for an 
episode of dizziness and chest pain.  Physical examination 
demonstrated, inter alia, no joint swelling, redness, or 
tenderness to palpation noted in bilateral knees, shoulders, 
hands, wrists, ankles; no crepitus was noted in bilateral knees, 
shoulders, ankles;  slight joint popping in bilateral wrists with 
rotational movement; full range of motion without pain in 
bilateral knees, shoulders, hands, wrists, and ankles.  
Assessment included, inter alia, fibromyalgia and knee pain.  It 
was noted that the Veteran had been seen in Sioux Falls in July 
2001 and that it was felt at that time that he did not meet the 
diagnostic criteria for fibromyalgia, there was no objective 
evidence of muscle weakness, and no trigger points were found.      

The Veteran presented in July 2002 with history of same aches and 
pain and his knees hurting a lot.  Physical examination 
demonstrated full range of motion, strength 5/5 and no joint 
stiffness or warmth.  Assessment included, inter alia, 
myalgia/arthralgia generalized using Tylenol Extra Strength.  
Labs and rheumatology consultation were ordered.

The Veteran underwent VA general medical examination in September 
2002.  The examiner noted that the onset of fibromyalgia symptoms 
of joint pains all over the body began around 1996 to 1997.  The 
examiner, Dr. Sarva, noted that the Veteran's service medical 
records documented multiple visits from October 1997 to December 
2000 for symptoms of multiple joint arthralgias including 
shoulders, elbows, neck, lower back, hips, knees, and ankles, 
chronic fatigue, chronic headaches, and sleep problems.  Dr. 
Sarva noted that record review revealed that the Veteran had 
multiple evaluations with extensive lab studies which were normal 
and that the diagnoses of lupus or systemic collagen disease were 
ruled out.  Dr. Sarva noted that the Veteran was treated with 
non-steroidal anti-inflammatory drugs, Elavil for sleep.  

The Veteran reported that he had a Gulf War physical examination 
done in 1991 after returning from the Gulf, that he was evaluated 
by orthopedic surgeon and rheumatologist around December 2000 for 
multiple arthralgias and chronic fatigue syndrome and headaches, 
and that it was finally concluded that he had fibromyalgia (poly-
arthralgias without active synovitis and negative lab studies).  
Dr. Sarva noted that the Veteran had a medical evaluation board 
done in December 2000 since he was unable to perform his duties.  
The Veteran reported that he still experienced pain in all of the 
joints but that he did not seek any medical evaluation until June 
2002 at VA clinic.  Dr. Sarva noted that July 2002 lab studies 
revealed a sed rate of 7 and a negative ANNA, rheumatoid factor, 
chemistry panel, UA, CBC, C-reactive protein and x-rays of the 
shoulders and knees.  The examiner noted that the Veteran was on 
Motrin and had not received any steroid treatment for the joint 
pains.  

The Veteran reported that he started getting knee pain, right 
worse than left since 1996 from physical training.  Dr. Sarva 
noted that the Veteran's service medical records documented 
visits for knee pain treated with light duty and naproxen but 
indicated that knee x-rays from 1990 were reported as negative, 
however, knee x-rays from 2000 reported degenerative joint 
disease changes.  Dr. Sarva noted that the Veteran was finally 
evaluated by orthopedic surgeon for the joint pain in 2000, that 
he had a bone scan which was reported as normal, and that he did 
not seek any evaluation or treatment since he separated from the 
service for knee pain.  The Veteran complained of knee pain from 
prolonged standing over several hours at work, that his knees 
ached, and that he had to take Tylenol for the pain.  The Veteran 
denied swelling, heat, redness, locking, instability, the use of 
a knee brace, crutches, or orthotics, and impairment of daily 
activity. 

The Veteran complained of symptoms of shoulder pain and stiffness 
and popping with movement which began since 1997 without 
swelling, redness, or heat.  Dr. Sarva noted that the service 
medical records documented visits for shoulder pain along with 
the other joints as well as the diagnosis of cellulitis of the 
right elbow in 2000, hospitalized and treated with antibiotics 
with recovery, and no recurrence of symptoms since that time.  
The Veteran claimed that he still had shoulder discomfort and 
stiffness but that he did not seek any treatment since separation 
from the military.  He denied heat, redness, swelling, 
dislocation of the shoulder, surgery, acute flare-ups, and 
exacerbations.

Dr. Sarva noted that the Veteran was evaluated as part of his 
fibromyalgia symptoms for chronic headaches and sleep disturbance 
and multiple joint arthralgias.  Dr. Sarva noted that the Veteran 
had a negative CT scan of the sinuses and it was felt that the 
headaches were part of the fibromyalgia syndrome symptoms.  The 
Veteran reported that he was only treated with Motrin for the 
headaches and claimed that he had a nagging headache all of the 
time over the frontal area and the back of the head without 
nausea, vomiting, and scotoma.  There was no history of aura, no 
sound or light sensitivity, and no known aggravating factors.  
Dr. Sarva noted that Tylenol seemed to relieve the headaches.

Dr. Sarva noted that service medical records documented visits 
for low back pain, diagnosed as low back strain, treated with 
light duty and non-steroidal anti-inflammatory drugs.  The 
Veteran was also seen for low back pain along with other joint 
pains.  There were no surgeries, hospitalizations, acute flare 
ups, or exacerbations.  Dr. Sarva noted that as reported earlier, 
the Veteran had symptoms of multiple joint arthralgias including 
shoulders, neck, elbows, hands, ankles, feet, knees, hips, and 
back since 1998 and that he had not sought any treatment since 
his separation from service in 2000.  The Veteran reported no 
injury, surgery, hospitalizations, or the use of a brace, cane, 
or crutches.  The Veteran reported no acute flare ups or 
exacerbations or limitation of daily activity or functional loss.  
The Veteran reported that the pain in the joints was a pain level 
of 3-4/10 at that time and that the pain seemed to get better 
with activity and moving the joints and stretching. 

Dr. Sarva noted that the Veteran complained of chest pain and 
soreness over the sternal area along with other joint pains in 
the year 2000 and that it was thought that the retrosternal pain 
was part of the fibromyalgia syndrome.  The Veteran claimed that 
he felt the soreness right under the sternum averaging once or 
twice a week, lasting from eight to nine hours, and resolving 
spontaneously without any medication or treatment.  The Veteran 
claimed that stress seemed to aggravate the chest and that there 
were no relieving factors.  The Veteran reported that he had an 
acute onset of left substernal chest pain, radiating to the neck 
and left arm with palpitations and dizziness in April 2002, that 
he was seen in the emergency room and had a normal EKG and 
echocardiogram, and that his blood sugar was low at 49.  Dr. 
Sarva noted that the Veteran was seen at the VA in June 2002 with 
similar symptoms of left side chest pain, radiating into the left 
arm and neck pain and dizziness.  At that time, his blood sugar 
was 129 and it was felt that the symptoms were secondary to 
interaction with some of the medications that he was taking, 
Tagamet and naproxen, etc.  The medications were changed to half 
a tablet of Pepcid a day and Motrin for arthritic pain.  The 
Veteran reported no recurrence of symptoms since June 2002. 

Physical examination revealed no heat, redness, or swelling of 
any major joints.  The joints were nontender on palpation.  There 
were no trigger points on palpation of the upper back, scapular 
area, and the trapezius areas.  There was full range of motion in 
all major joints.  Strength in the upper and lower extremities 
was 5/5 bilaterally, deep tendon reflexes were 2+ symmetrically 
bilateral, balance was intact, and gait was normal.  

Physical examination of the knees revealed mild valgus deformity.  
There was no swelling, redness, heat, or effusion.  Knees were 
nontender on palpation.  There was negative crepitus, negative 
laxity, McMurray and anterior drawer signs were negative.  Range 
of motion in flexion of the bilateral knee was zero to 135 
degrees and extension was zero to 180 degrees without pain.  
Physical examination of the shoulders revealed no deformity, good 
shoulder girdle musculature, no definite tenderness on palpation 
and no heat, redness, or crepitus.  There was full range of 
motion in bilateral shoulders.  Physical examination of the 
lumbar spine and back revealed good posture without scoliosis or 
deformity, negative tenderness of palpation of the lumbosacral 
spine, and full range of motion of the lumbosacral spine without 
pain.  X-rays of bilateral knees, chest, and lumbosacral spine 
were negative.  Rheumatology labs were normal.  

Final diagnoses included fibromyalgia like symptoms 
(polyarthralgia without active synovitis and negative labs), 
bilateral knee pain secondary to fibromyalgia like symptoms, 
bilateral shoulder pain part of fibromyalgia like symptoms, 
headaches, part of fibromyalgia like symptoms, arthralgias and 
low back pain, secondary to part of fibromyalgia like symptoms, 
and atypical chest pain, part of fibromyalgia like symptoms.

On March 11, 2003, the Veteran was seen for evaluation of 
fibromyalgia.  The Veteran complained of widespread pain but most 
severe in the legs after prolonged standing and walking, no 
swollen joints, lab evaluations that were all normal.  Physical 
examination demonstrated full range of motion of shoulders, 
hands, knees, and ankles and crepitus both knees but no effusions 
in any peripheral joints.  Dr. Fanciullo noted that the Veteran 
had all fibromyalgia tender points.  Impression was fibromyalgia 
and patelofemoral pain syndrome. 

In June 2003, the Veteran presented for fibromyalgia.  Physical 
examination demonstrated multiple fibromyalgia tender points.  
Impression was fibromyalgia stable.

In September 2003, the Veteran was seen by Dr. Fanciullo in 
Rheumatology.  The Veteran complained of forearm aches and 
generalized achiness.  Physical examination demonstrated very 
tender lateral epicondyles both arms and multiple fibromyalgia 
tender points.  Impression was fibromyalgia and epicondylitis.

On February 19, 2004, Mr. Peters, Physician's Assistant noted 
that the Veteran gave a history of significant arthritis and 
noted that he was trying to update his disability rating and was 
having some problems with this.  Mr. Peters noted plain lumbar 
spine films, CT of lumbar spine, and right knee x-rays, none 
having an impression of arthritis.

On March 23 2004, the Veteran presented for labs.  It was noted 
that he had fibromyalgia, that both elbows bothered him, that he 
experienced numbness/tingling worse at work as a food safety 
inspector, and that he had "steroid" injections to relieve the 
fibromyalgia pain.

On March 8, 2005, the Veteran presented for follow up and was 
complaining of significant widespread pain, aching in forearms, 
pain over the lateral epicondyle related to activity, swelling in 
elbows, pain and swelling in knees with prolonged standing.  
Physical examination demonstrated multiple fibromyalgia tender 
points including anterior chest wall, trapezius, brachioradialis, 
medial aspect of the knees. Dr. Fanciullo noted that there was no 
swelling of the elbow joint but that the Veteran did have some 
prominence and tenderness over the lateral epicondyles consistent 
with probable lateral epicondylitis and that he had full range of 
motion of the elbow joints with no effusion, warmth, or redness.  
Wrists and hands looked normal and no knee joint effusions or 
swelling were noted.  Impression was chronic pain syndrome, 
lateral epicondylitis both elbows, and chronic knee pain of 
undetermined etiology.  Dr. Fanciullo noted that the chronic pain 
syndrome most likely represented fibromyalgia with chronic 
widespread pain and multiple tender points and that the 
epicondylitis could be aggravated by repetitive activity.  Dr. 
Fanciullo noted that the Veteran had never had any abnormalities 
on his knee x-rays and that he had never observed any actual 
effusions or swelling of the knees or of any other joints and 
that he did not think that there was a primary inflammatory 
arthropathy present as an etiology of the Veteran's pain.  Dr. 
Fanciullo stated that he planned to take plain film x-rays of the 
elbows mostly to see if there were any abnormal calcifications in 
the tendons, around the elbow and forearm to suggest calcific 
tendonitis.    

X-rays of the elbows showed early degenerative changes of distal 
triceps tendonopathy of the right but no radiographic evidence of 
right or left elbow joint effusion or fractures or an 
inflammatory arthropathy.  X-rays of the knees showed no 
abnormality.

The Veteran underwent VA examination in May 2005.  Physical 
examination revealed normal tone, strength and coordination of 
the extremities.  The examiner noted that there was no tenderness 
to any of the trigger points.  The examiner noted that at the end 
of the examination, the Veteran was asked to stand upright, his 
feet supinated.  The examiner noted that the Veteran had flat 
which was probably a major contributing factor to the knee pain 
for which no radiologic explanation had been reached.  Diagnoses 
included fibromyalgia (by history), cephalalgia (by history), 
GERD, epicondylitis (by history), sleep disorder (patient's 
history), pes planus, and arthralgia (bilateral knees).  The 
examiner opined that the flat feet may very well give rise to 
knee and hip pain and that epicondylitis is usually a result of 
repetitive work such as using a screwdriver, and that the Veteran 
used a knife in his occupation for cutting and this, if not the 
cause of the epicondylitis, might very well ensure its 
chronicity.  The examiner stated that the Veteran had many 
complaints or conditions of which only the GERD could be 
confirmed objectively.

Private chiropractor records from August 2005 to September 2009 
assess the Veteran with lumbosacral, thoracic, and cervical 
segmental dysfunction.

In September 2009, the Veteran underwent VA examination.  The 
Veteran reported fatigue, tiredness, and soreness from head to 
toe.  The Veteran reported pain in his anterior chest, hips, 
knees and shoulders and constant headache.  He said pain level 
has been 3 to 9/10 depending on aggravation.  He said that he had 
a bone scan which reported degenerative joint disease.  The 
Veteran reported that it is aggravated when the weather changes 
and any physical activity and alleviated by medication such as 
Tylenol, Tramadol, or Ibuprofen.  

The examiner noted that on examination, there was no tenderness 
under the lower sternocleidomastoid muscle.  There was no pain or 
tenderness noted at the insertions of the subocciptal muscle.  
There was no pain of the mid upper trapezius muscles on either 
side.  No muscle pain was noted and no trigger points were found 
on the origin of the supraspinatus.  No pain or discomfort was 
noted near the second costochondral junction.  There was no pain 
at the prominence of the greater trochanter bilaterally, at 
medial fat pads of both knees, at upper outer quadrants of the 
buttocks.  However, there was pain and tenderness to the lateral 
2 centimeters distal to the lateral epicondyle bilaterally 
consistent with fibromyalgia.

The Veteran's muscle strength was 5+5 to flexion and extension at 
the elbow and at the knee.  Palpation of the joint line of the 
knee demonstrated no swelling, redness, tenderness, and no 
effusion.  Elbow flexion was from zero to 135 degrees with muscle 
against forearm bilaterally, pronation and supination from zero 
to 90 degrees.  Multiple repetitions of motion times three 
revealed no further disability due to pain, weakness, fatigue, or 
lack of endurance.  No muscle atrophy was noted in the upper or 
lower extremities.  Deep tendon reflexes were 2+/4 at the biceps 
and triceps.  Sensation to light touch, pinprick, and vibratory 
sense were intact at the distal fingers.  Radial pulse was 2+/4.  
X-rays of both elbows were read as normal.

Assessment was lateral epicondylitis consistent with complaints 
of fibromyalgia and fibromyalgia tender points as note per Up to 
Date.  No joint abnormality noted.

Physical examination of the knees demonstrated extension to zero 
degrees, flexion to 134 degrees bilaterally with calf against 
thigh being the limiting area.  Negative Lachman's, negative 
McMurray's.  Medial collateral and lateral collateral ligaments 
were intact and without pain noted at 30 degrees.  No crepitus 
was noted on either kneecap.  Multiple repetitions of motion 
times three revealed no further disability due to pain, weakness, 
fatigue or lack of endurance.  X-rays showed normal bilateral 
knees.  

The examiner noted that the diagnosis for the Veteran's elbows 
was bilateral lateral epicondylitis but that there was no joint 
abnormality.  In addition, the examiner noted that, with respect 
to the Veteran's knees, he had subjective complaints of pain with 
a normal examination.  The examiner noted that were no findings 
of the elbows or knees that were unrelated to the fibromyalgia.  

In February 2010, the Veteran claims file was reviewed by Dr. 
Whittle.  Dr. Whittle opined that the Veteran did have the 
diagnosis of fibromyalgia, confirmed by rheumatology evaluations.  
Dr. Whittle explained that fibromyalgia is a clinical diagnosis 
consisting of symptoms of multiple arthralgias/myalgias, sleep 
disturbance, depression, and the finding of at least 11 out of 18 
tender points throughout the spine and extremities.  Dr. Whittle 
opined that there was no evidence to suggest that the Veteran's 
elbow and knee pain were related to any other diagnosis as 
clinical and radiographic findings were minimal.  Dr. Whittle 
stated that he felt that the Veteran's knee and elbow pain were 
related to fibromyalgia and not a separate disease entity. 

Dr. Whittle also noted that in terms of activity limitations, 
patients with fibromyalgia were usually restricted to light work 
activities to include no heavy lifting and restricted repetitive 
bending/stooping/kneeling/crawling.  Dr. Whittle noted that 
patients with fibromyalgia are encouraged to engage in aerobic 
exercises and that standing and walking should not be limited.

With respect to the Veteran's knees, Dr. Martin assessed a 
history of bilateral knee arthritis and noted that there was very 
minimal crepitus of the right knee but that the left knee was 
entirely normal on physical examination.  In January 2002, VA 
listed degenerative joint disease bilateral knees as an active 
health problem.  In addition, a March 2003 Rheumatology Note 
authored by Dr. Fanciullo indicates an impression of 
patelofemoral pain syndrome.

However, a March 2005 Rheumatology Note authored by Dr. 
Fanciullo, indicated an impression of chronic knee pain of 
undetermined etiology and noted that the Veteran had never had 
any abnormalities on his knee x-rays and that he had never 
observed any actual effusions or swelling of the knees and opined 
that he did not think that there was a primary inflammatory 
arthropathy present as an etiology of the Veteran's pain.  In 
April 2002, physical examination demonstrated no joint swelling, 
redness, tenderness to palpation, or crepitus in bilateral knees 
and full range of motion without; and assessment was knee pain.  
In September 2002, Dr. Sarva diagnosed bilateral knee pain 
secondary to fibromyalgia like symptoms.  In May 2005, the 
examiner noted that the Veteran had flat feet which were probably 
a major contributing factor to the knee pain for which no 
radiologic explanation had been reached.  The September 2009 VA 
examiner stated that the Veteran had subjective complaints of 
pain with a normal examination.  In January 2010, Dr. Whittle 
opined that there was no evidence to suggest that the Veteran's 
knee pain was related to any other diagnosis as clinical and 
radiographic findings were minimal and that he felt that the 
Veteran's knee pain was related to fibromyalgia and not a 
separate disease entity. 

With respect to the Veteran's elbows, as noted above, in March 
2005, the Veteran complained of pain over the lateral epicondyle 
related to activity and swelling in elbows, and Dr. Fanciullo 
noted that there was no swelling of the elbow joint but that the 
Veteran did have some prominence and tenderness over the lateral 
epicondyles consistent with probable lateral epicondylitis and 
that he had full range of motion of the elbow joints with no 
effusion, warmth, or redness.  Impression included lateral 
epicondylitis both elbows, and Dr. Fanciullo noted that the 
epicondylitis could be aggravated by repetitive activity.  X-rays 
of the elbows showed early degenerative changes of distal triceps 
tendonopathy of the right but no radiographic evidence of right 
or left elbow joint effusion or fractures or an inflammatory 
arthropathy.  

However, in May 2005, the diagnosis included epicondylitis (by 
history) and the VA examiner explained that epicondylitis is 
usually a result of repetitive work such as using a screwdriver, 
and that the Veteran used a knife in his occupation for cutting 
meat and this, if not the cause of the epicondylitis, might very 
well ensure its chronicity.  In September 2009, the Veteran 
demonstrated pain and tenderness to the lateral 2 centimeters 
distal to the lateral epicondyle bilaterally consistent with 
fibromyalgia, elbow flexion was from zero to 135 degrees, and x-
rays of both elbows were read as normal.  The examiner noted that 
the diagnosis for the Veteran's elbows was bilateral lateral 
epicondylitis but that there was no joint abnormality.  In 
February 2010, Dr. Whittle opined that there was no evidence to 
suggest that the Veteran's elbow pain was related to any other 
diagnosis as clinical and radiographic findings were minimal and 
that he felt that the Veteran's elbow pain was related to 
fibromyalgia and not a separate disease entity. 

With respect to the Veteran's shoulders, the September 2002 VA 
examiner diagnosed bilateral shoulder pain, part of fibromyalgia 
like symptoms.

With respect to the Veteran's low back, in July 1001, Dr. Martin 
assessed lumbosacral strain.  Private chiropractor records from 
August 2005 to September 2009 assessed the Veteran with 
lumbosacral, thoracic, and cervical segmental dysfunction.  

However, in September 2002, Dr. Sarva noted that service medical 
records documented visits for low back pain, diagnosed as low 
back strain, treated with light duty and non-steroidal anti-
inflammatory drugs and that he was also seen for low back pain 
along with other joint pains.   X-rays of lumbosacral spine were 
negative.  Dr. Sarva diagnosed arthralgias and low back pain, 
secondary to part of fibromyalgia like symptoms. In February 
2004, plain lumbar spine films and CT of lumbar spine showed no 
arthritis.    

With respect to chest pain, Dr. Sarva noted that the Veteran 
complained of chest pain and soreness over the sternal area along 
with other joint pains in the year 2000 and that it was thought 
that the retrosternal pain was part of the fibromyalgia syndrome.  
X-rays of the chest were negative.  Dr. Sarva diagnosed atypical 
chest pain, part of fibromyalgia like symptoms.  

With respect to headaches, in July 2001, Dr. Martin noted that 
she suspected that part of the frontal headaches that the Veteran 
was experiencing was due to sinus disorder.  

However, in September 2002, Dr. Sarva noted that the Veteran had 
a negative CT scan of the sinuses and it was felt that the 
headaches were part of the fibromyalgia syndrome symptoms. She 
noted that the Veteran reported that he was only treated with 
Motrin for the headaches and claimed that he had a nagging 
headache all of the time over the frontal area and the back of 
the head without nausea, vomiting, and scotoma and that there was 
no history of aura, no sound or light sensitivity, and no known 
aggravating factors.  Dr. Sarva diagnosed headaches, part of 
fibromyalgia like symptoms.

With respect to the Veteran's shoulder and chest pain, the 
evidence suggests that these are part of the Veteran's 
fibromyalgia; and there is no evidence to the contrary.

With respect to the Veteran's knees, elbows, low back, and 
headache pain, the Board notes that there is a difference of 
opinion among the medical professionals. In deciding whether the 
Veteran's has a knee, elbow, low back or headache diagnosis with 
distinct and separate symptoms from the Veteran's fibromyalgia, 
it is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.

There are post-service diagnoses of  history of bilateral knee 
arthritis, degenerative joint disease bilateral knees, 
patelofemoral pain syndrome, lateral epicondyle, lumbosacral 
strain, lumbosacral, thoracic, and cervical segmental 
dysfunction, headache due to sinus disorder suggesting distinct 
knee, elbow, low back, and headache diagnoses.  

However, there is evidence which contradicts that the Veteran has 
distinct knee, elbow, low back, and headache diagnoses and that 
these problems are part and parcel of the Veteran's fibromyalgia.

With regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled to 
absolute deference.  Indeed, the courts have provided guidance 
for weighing medical evidence.  They have held, for example, that 
a post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).   
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
addition, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.   
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight 
to be accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

With respect to the Veteran's knees, although the Veteran's 
service medical records note bilateral knee arthritis, VA medical 
records list bilateral knee arthritis as an active problem, and 
Dr. Martin assessed a history of bilateral knee arthritis, Dr. 
Fanciullo, indicated an impression of chronic knee pain of 
undetermined etiology and noted that the Veteran had never had 
any abnormalities on his knee x-rays and that he had never 
observed any actual effusions or swelling of the knees and opined 
that he did not think that there was a primary inflammatory 
arthropathy present as an etiology of the Veteran's pain.  In 
addition, x-rays of the knees in 2002 were negative and x-rays of 
the knees in 2009 were normal.  

The Board assigns higher weight to the post-service opinions that 
the Veteran does not have bilateral knee arthritis as these 
opinions were provided after taking into account the records of 
prior medical treatment.  In fact, in July 2001, Dr. Martin who 
assessed a history of bilateral knee arthritis also noted that 
the Veteran was to provide records so that it could be assessed 
what his prior radiographs have indicated.    

With respect to the Veteran's elbows, although post-service 
medical records indicate a diagnosis of epicondylitis by numerous 
medical providers, there is also strong evidence that the 
Veteran's elbow pain is part and parcel of his fibromyalgia.  In 
this case, even assuming a separate disability for epicondylitis, 
no competent medical evidence has been provided that 
epicondylitis was caused by or aggravated by the Veteran's active 
duty service.  In fact, the May 2005 VA examiner noted that if 
the Veteran's occupation as a meat cutter did not cause the 
epicondylitis, it likely ensured its chronicity.

With respect to the Veteran's low back, diagnoses of lumbosacral 
strain and lumbosacral segmental dysfunction have been rendered.  
With respect to the lumbosacral strain, the Board cannot conclude 
that this is a "chronic" condition.    That an injury occurred 
is not enough; there must be chronic disability resulting from 
that injury.  

With respect to the diagnosis of lumbosacral segmental 
dysfunction, the Board assigns higher weight to the post-service 
opinions that the Veteran's back pain is part of the Veteran's 
fibromyalgia as these opinions were provided after taking into 
account the records of prior medical treatment.  

Similarly, with respect to headaches, the Board assigns higher 
weight to the post-service opinions that the Veteran's headaches 
are part of the Veteran's fibromyalgia.  In fact, although Dr. 
Martin noted that she suspected that part of the frontal 
headaches that the Veteran was experiencing was due to sinus 
disorder, she noted that she would obtain a sinus CT to better 
delineate any evidence of sinus disorder.  In September 2002, Dr. 
Sarva noted that the Veteran had a negative CT scan of the 
sinuses and it was felt that the headaches were part of the 
fibromyalgia syndrome symptoms. 

Although post-service medical records include diagnoses of 
bilateral lateral epicondylitis, bilateral knee degenerative 
joint disease, and patelofemoral pain syndrome, lumbosacral 
segmental dysfunction, and sinus headaches, the preponderance of 
the evidence indicates that the Veteran's multiple arthralgias/ 
myalgias, including the Veteran's knee and elbow pain, are 
manifestations of the fibromyalgia.  

However, as noted above, even assuming the Veteran's elbow pain 
is caused by epicondylitis, there is no competent medical 
evidence that relates such diagnosis to the Veteran's active duty 
service.  Rather it has been related to his post-service 
occupation as a meat cutter.

In addition, even assuming for the sake of argument that the 
Veteran's knee, elbow, back, and headache pain were in part due 
to a separate disease entity, as noted above, the critical 
inquiry in making a determination to separately service connect 
any of the Veteran's claimed conditions is whether any of the 
symptomatology is duplicative or overlapping as the Veteran is 
only entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 259.  In this 
case, as the Veteran's knees, elbows, back, and head conditions 
are manifested by pain, these symptoms duplicate the fibromyalgia 
symptoms of pain of the knees, elbows, back, and head. 

With respect to the consideration of functional loss due to pain, 
the Board notes that fibromyalgia has been determined to be a 
"nonarticular" rheumatic disease, and that objective impairment 
of the musculoskeletal function, including limitation of joints, 
is not considered to be present, in contrast to the usual 
findings in "articular" rheumatic diseases.  The rating 
criteria are not based on evaluations of individual joints or 
other specific parts of the musculoskeletal system; rather, they 
are based on pain and whether symptoms are constant or episodic.  
Consequently, additional or separate ratings would not be 
assigned based on 38 C.F.R. §§ 4.40 or 4.45.  See 64 Fed. Reg. 
32410-32411 (June 17, 1999).  In addition, as the Veteran is 
receiving the maximum schedular rating available under DC 5025, 
no additional higher rating is available for functional loss due 
to pain.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Although the Veteran contends that he has separate disabilities 
manifested by multiple joint pain that are related to his service 
apart from his fibromyalgia, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to an initial schedular evaluation in excess of 40 
percent for fibromyalgia with headaches, sleeplessness, fatigue, 
and diffuse multiple joint pain is denied.

Entitlement to separate ratings for individual joint disabilities 
is denied.


REMAND

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2010).  

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the Court 
held that a request for a total rating based on individual 
unemployability (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' for 
benefits, but rather, can be part of a claim for increased 
compensation.  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue whether a TDIU is warranted as a result of that 
disability.

In January 2010, the Board remanded the case for a VA physician 
to provide a full description of the effects of the Veteran's 
service-connected fibromyalgia on his ability to work and on 
activities of daily living.  The Board requested that the 
physician discuss any "limitation of activity" imposed by the 
Veteran's fibromyalgia.  This was not done.  The Veteran claims 
file was reviewed by Dr. Whittle who noted that in terms of 
activity limitations, patients with fibromyalgia were usually 
restricted to light work activities to include no heavy lifting 
and restricted repetitive bending/stooping/ kneeling/crawling.  
Dr. Whittle noted that patients with fibromyalgia are encouraged 
to engage in aerobic exercises and that standing and walking 
should not be limited.  Further development is, therefore, needed 
in light of this Stegall violation.

In March 2010, the RO requested consideration of an 
extraschedular grant of individual unemployability from March 13, 
2001.  In June 2010, the Director of Compensation and Pension 
Service opined, "Our review of the evidence in this claim does 
not disclose the Veteran is unemployed and unemployable due to 
service connected disability.  The Veteran completed VA Form 21-
4192, received in VA on May 20, 2005, indicating the employer 
would not complete the form.  A "sticky note" attached to the 
form indicates:  [The Veteran] has resigned from our agency on 
his own. ...  The evidence supports neither an extra-schedular 
evaluation for fibromyalgia-like syndrome in excess of the 
schedular 40 percent evaluation assigned fibromyalgia nor an 
extra-schedular total disability evaluation based on 
unemployability."  

As the February 2010 VA examination report did not provide the 
opinion requested, pertinent facts were neither identified nor 
evaluated and weighed in the extraschedular consideration.  The 
Board, therefore, concludes that an additional VA examination is 
needed to determine whether the Veteran's fibromyalgia causes 
marked interference with employment, necessitates frequent 
periods of hospitalization, or renders the Veteran unable to 
follow a substantially gainful employment.   

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the Veteran of the 
information and evidence not of record (1) 
that is necessary to substantiate the claim 
for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  The Veteran should 
be asked to furnish records verifying that 
he experiences marked interference with 
employment, that he has had frequent 
periods of hospitalization, or that he is 
unable to follow a substantially gainful 
employment due to fibromyalgia with 
headaches, sleeplessness, fatigue, and 
diffuse multiple joint pain.  This evidence 
may include any correspondence from an 
employer or physician that would verify his 
contentions, and/or medical records showing 
periods of hospitalization.

2.  The Veteran should be afforded the 
appropriate VA examination by a 
rheumatologist.  The claims file must be 
made available to and reviewed by the 
rheumatologist in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The examiner is requested to provide 
functional limitations associated with the 
Veteran's fibromyalgia and render an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
fibromyalgia with headaches, sleeplessness, 
fatigue, and diffuse multiple joint pain 
causes marked interference with his 
employment, necessitates frequent periods 
of hospitalization, or renders the Veteran 
unable to follow a substantially gainful 
employment.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

4.  The claim should then be referred to 
the either the Under Secretary for 
Benefits, or the Director of Compensation 
and Pension Service for consideration of an 
extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


